Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Employee Benefits Plan Committee of John Bean Technologies Corporation: We have issued our report dated June 10, 2011, with respect to the financial statements and supplemental schedule of the John Bean Technologies Corporation Savings and Investment Plan on Form 11-K for the year ended December 31, 2010.We hereby consent to the incorporation by reference of said report in the Registration Statement of John Bean Technologies Corporation on Form S-8 (File No. 333-152685, effective July 31, 2008). /s/ Grant Thornton LLP Chicago, Illinois June10, 2011
